Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/21 has been entered.
 
Claims status:
Claims 11-15 are new.
Claims 1-3 and 5-15 are pending.
Claims 2, 3 and 5-10 are withdrawn.
Claims 1 and 11-15 are presented for examination on the merits. 

Withdrawn rejections
Applicant's amendments and arguments filed 11/29/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN103300063A (GOOGLE Translation).
With regard to instant claims 1 and 13, CN103300063A discloses a solid powder (pulvis; page 2 of 7) hypochlorous acid (HOCl) disinfectant with good sterilization effect (Abstract) comprising:
10-50% free halogen source dichloroisocyanuric acid, which naturally comes as a powder (claims 1 and 3);
10-50% dry filler calcium chloride (claims 1 and 2);
30-50% inorganic acid or organic acid as main ingredient (claims 1 and 4-6); and
5-20% excipient activation promoter (claim 1; Abstract). 

It is the Examiner’s position that because there is significant and substantial overlap of the disclosed ranges by CN103300063A and the ranges instantly claimed, then the prior art is sufficiently specific to anticipate the instantly claimed subject matter. See MPEP 2131.03(II).  It is also the Examiner’s position that the limitation of “wherein dissolving the hypochlorous acid disinfectant in water forms hypochlorous acid disinfectant solution” is not only intended use of the composition but also a natural result from dissolving the composition of CN103300063A in water because it contains the same amount of dichloroisocyanuric acid which Applicant teaches is the source of the hypochlorous acid on page 5 of the instant specification:

    PNG
    media_image1.png
    317
    1445
    media_image1.png
    Greyscale

With regard to instant claims 11 and 14, CN103300063A discloses that the organic acid is citric acid (claim 5). 
With regard to instant claim 13 and the phrase “consisting essentially of”, the Examiner looked to the instant specification for guidance on what is intended by Applicant. The specification does not appear to define what components do not materially affect the basic and novel characteristics of the claimed invention. Therefore 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. Since the composition of CN103300063A is also a disinfecting composition, then the components would not materially affect the basic and novel characteristics of the instantly claimed disinfectant. Consequently, instant claim 13 is anticipated by the reference. 

Response to Arguments:
Applicant asserts that: “…claim 1, as amended, describes that "dissolving the hypochlorous acid disinfectant in water forms a hypochlorous acid disinfectant solution". Such is certainly not the case with the chlorine dioxide releasing agent of Gong. In Gong, if their powder is dissolved in water, the chlorite ion is oxidized into chlorine dioxide with HOCl as the oxidizing agent….The Gong powder does not produce a hypochlorous acid disinfecting solution in water, as instantly claimed.”  Respectfully, the Examiner cannot agree with that analysis for the following reasons. First, it appears that Applicant agrees that Gong discloses HOCl in water, which is a disinfecting solution, but appears to argue that the HOCl of Gong is used as an oxidant to produce chlorine dioxide gas. However, it is immaterial what the hypochlorous acid does after being produced in the water. Secondly, Gong also includes dichloroisocyanuric acid, which is a source of hypochlorous acid in water as taught by Applicant in the specification. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



Claims 1 and 11-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over CN103300063A and Panicheva et al. (US 9414584) and Lange et al. (US 20170112872). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image2.png
    753
    1369
    media_image2.png
    Greyscale

For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (MPEP 2111.03(III)). 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, the claims rejected under § 102 as anticipated by CN103300063A above are also invalid under §103.
	CN103300063A is discussed in detail above and that discussion is incorporated by reference. 
	Panicheva et al. teaches that a limitation to hyochlorous acid solutions is their stability which has limited their commercial use (column 1, lines 55-59). Panicheva et al. is directed to stabilized hypochlorite solutions which is done by adding a stabilizing amount of dissolved inorganic carbon, which is an alkali or alkaline earth metal of bicarbonate or carbonate, such as sodium bicarbonate, in a ratio of about 1:1 to about 1:3 relative to the available free chlorine content (AFC), or even about 5:1 to about 1:5 (claim 15), which can be from about 10 to about 10,000 ppm and the amount of dissolved inorganic carbon can be in the range of about 300 mg/L to about 1500 mg/L (column 2, lines 29-59). Panicheva et al. also teach adding sodium dihydrogen phosphate (NaH2PO4) to stabilize the composition (Example 1, lines 55-60). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and CN103300063A is that CN103300063A do not expressly teach adding 5-10 wt% sodium bicarbonate or sodium dihydrogen phosphate. This deficiency in CN103300063A is cured by the teachings of Panicheva et al. and Lange et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add 5-10 wt% sodium bicarbonate, as suggested by Panicheva et al. and Lange et al., or add sodium dihydrogen phosphate, as suggested by Panicheva et al., to the disinfectant composition of CN103300063A and produce the instant invention.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also note that with respect to ranges which overlap, see MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Conclusion

No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN110150315A, published 8/23/2019, discloses a composition with 20-80 parts activator citric acid; 1-30 parts synergist dichloroisocyanurate; 10-50 parts of catalyst alkali metal chloride such as sodium chloride; and 1-30 parts of stabilizer calcium chloride (claims 1-8; and specification definitions of activator, synergist, catalyst, stabilizer).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613